Citation Nr: 1041718	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  08-13 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a rating in excess of 60 percent for postoperative 
craniopharyngioma pituitary gland dysfunction with diabetes 
insipidus.   


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from May 1988 to October 1997. 

This claim comes before the Board of Veterans' Appeals (Board) on 
appeal of an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.    

The Veteran testified in support of this claim during a video 
conference hearing held before the undersigned Veterans Law Judge 
in July 2010.  

The Board REMANDS this claim to the RO via the Appeals Management 
Center in Washington, D.C.       


REMAND

During her hearing in July 2010, the Veteran mentioned pertinent 
documents that were outstanding, which her representative planned 
to obtain in support of her appeal.  These documents included 
records of the Veteran's treatment for the disability at issue at 
the VA Medical Center in Bay Pines, Florida since 2008 and 
records of her inpatient treatment at Nantucket Hospital 
approximately two years ago.  

These records have not been submitted.  VA has a duty to obtain 
relevant VA treatment records.  38 U.S.C.A. § 5103A(b)-(c) (West 
2002).

VA has adopted a regulation requiring that when it becomes aware 
of private treatment records it will specifically notify the 
claimant of the records and provide a release to obtain the 
records.  If the claimant does not provide the release, VA has 
undertaken to request that the claimant obtain the records.  
38 C.F.R. § 3.159(e)(2) (2010).  The Veteran has not been sent a 
release so that VA can seek the records of treatment at Nantucket 
Hospital.

The Veteran has also contended that a separate ratings are 
warranted for her disability under the criteria contained in 
38 C.F.R. § 4.119, Diagnostic Codes 7903 and 7909.  She testified 
that she had many of the symptoms needed for a separate 100 or 60 
percent rating under those diagnostic codes.  She is currently in 
receipt of a single evaluation for her disability, which is rated 
together under Diagnostic Codes 7903 and 7916.  Since Diagnostic 
Code 7909 pertains specifically to diabetes insipidus, it would 
appear to be appropriate to rate at least part of the disability 
under that code.  Diagnostic Code 7916 merely provides for rating 
hyperpituitarism in accordance with benign or malignant 
neoplasms.  Since there is no evidence of malignancy in this 
case, the disability would be rated as benign neoplasm, which in 
turn is rated as endocrine disease under appropriate diagnostic 
codes.  38 C.F.R. § 4.119, Diagnostic Code 7915 (2010)

She was afforded a VA endocrine examination in September 2009, 
the examination report includes some, but not all, of the 
findings needed to rate her disability under Diagnostic Code 
7903.  VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent upon 
the rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (2010).  Where the Board 
makes a decision based on an examination report which does not 
contain sufficient detail, the Court is required to remand the 
appeal "for compliance with the duty to assist by conducting a 
thorough and contemporaneous medical examination.'"  Goss v. 
Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 
563, 569 (1993)

This case is REMANDED for the following action:

1.  Obtain all records of the Veteran's 
treatment for the conditions at issue at 
the Bay Pines VA Medical Center.  

2.  Send the Veteran a release to obtain 
records of her treatment at the Nantucket 
Hospital and follow the procedures out 
lined in 38 C.F.R. § 3.159(e)(2) as 
described above.

3.  Afford the Veteran a VA endocrine 
examination to determine the severity of 
her service connected disability in 
accordance with the criteria contained in 
Diagnostic Code 7903.  Request the examiner 
to:

a) review the claims folders, note all 
residuals of the Veteran's pituitary 
gland dysfunction and describe in 
detail the manifestations of this 
dysfunction; 

b) indicate whether these residuals 
include cold intolerance, muscular 
weakness, cardiovascular involvement, 
mental disturbance, bradycardia (less 
than 60 beats per minute), sleepiness, 
weight gain, fatigability, 
constipation, mental sluggishness or 
continuous medication use; 

c) indicate whether the Veteran has 
other residuals not contemplated in 
the preceding paragraph.  

d) provide detailed rationale, with 
specific references to the record, for 
the opinion expressed.  

3.  If any benefit sought on appeal remains 
denied, issue a supplemental statement of 
the case.  

Thereafter, subject to current appellate procedure, return this 
case to the Board.  The Veteran need not act unless she receives 
further notice.  She does, however, have the right to submit 
additional evidence and argument on the remanded claim.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


___________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


